Sykes, J.,
delivered the opinion of the court.
The appellant, F. S. Dyle, filed suit in the justice court against appellee, Griffin, for the sum of one hundred and twenty-five dollars, one month’s wages elaim*834ed to be due him; by appellant. At the conclusion of the testimony in the circuit court a motion to. exclude it was sustained, and judgment rendered for the plaintiff for ten days’ work at the rate of one hundred and twenty-five dollars a month, from which judgment this appeal is prosecuted.
" The questions presented by this record are: (1) Whether or not the appellant was employed to work for the appellee for the month of December for a salary of one hundred and twenty-five dollars, a day’s, work being ten hours; (2) whether or not the appellee, Griffin, had expressly authorized or held out to appellant as his agent to make this contract with appellant a man by the name of Spafford. The material testimony in the case is as follows:
The appellant testified that some days prior to December 1, Í917, the appellee, Griffin, purchased a sawmill at which appellant had been working for about two years as planing mill foreman; that prior to this purchase one Spafford had been superintendent of the mill, with authority to make contracts of employment and fix the salary and hours of work of the employees of the mill; .that a few days 'before appellee took charge of the mill he told all of the employees that he would take charge on the 1st of December, and wanted them to continue in their present employment and be loyal to him; that Mr. Spafford would continue in his employment in the same capacity .that he had been in the employ of the previous owner; that Mr. Spafford made a, new contract with the appellant to continue in his present employment at a salary of one hundred and twenty-five dollars a month, working) ten hours a day. Mr. Spafford testified to the same facts as the appellant. The appellee denied most of the material facts above enumerated. After working ten days, in December, the appellant was discharged because he would not work ten and one-half *835hours a day, instead of ten hours as he claimed his contract provided for.
The case should have been submitted to the jury. Under the testimony of appellant the master either made Stafford superintendent of the mill with authority to make these contracts, or he held him out to these employees as having that authority. ■ In either event the master would be responsible for contracts made by Spafford.. The testimony of.the appellant also was to the effect that he had made a contract with Spafford for a month’s work of ten hours a day at a salary of one hundred and twenty-five dollars a month. These questions w'ere both controverted questions of fact, to be submitted to the jury.

Reversed and remanded.